

116 HR 7758 IH: Assistance for Rural Health, Safety and Educational Facilities Act
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7758IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Austin Scott of Georgia (for himself and Mr. Hagedorn) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide for assistance to rural health, education, and public safety facilities affected by the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Assistance for Rural Health, Safety and Educational Facilities Act.2.Assistance for rural heath, safety and educational facilities(a)In generalThe Secretary of Agriculture (in this section referred to as the Secretary) may—(1)make a grant to any hospital, health facility, public safety facility, or education facility that is eligible for assistance under section 306(a)(1) or 310B(g) of the Consolidated Farm and Rural Development Act and is located in a rural area (within the meaning of section 343(a)(13)(C) of such Act, subject to sections 343(a)(13)(H) and 343(a)(13)(I) of such Act);(2)provide a zero interest loan or a 1 percent loan to, forgive principal or interest or modify any term or condition of an outstanding loan made to, or refinance part or all of any other loan if the purpose of the loan or loan part is an eligible purpose under such section 306(a)(1) to any hospital, health facility, public safety facility, or education facility that is eligible for a direct loan under such section 306(a)(1); and(3)reduce or eliminate any fee that would otherwise be required to be paid under such section 306(a)(1) or 310B(g) with respect to a loan guarantee provided to any hospital, health facility, public safety facility, or education facility, on the condition that the borrower receives the benefit resulting from the reduction or elimination of the fee.(b)Level of assistanceThe Secretary may provide assistance to an entity under this section as the Secretary determines is necessary to—(1)ensure that the entity has the necessary resources to maintain public health, safety, or order;(2)address financial hardships of the entity due to the COVID–19 public health emergency; and(3)promote the financial stability of the entity.(c)Use of fundsAn entity to which assistance is provided under this section may use the assistance—(1)for any purpose for which the entity is eligible for assistance under such section 306(a)(1) or 310B; or(2)for any eligible direct operational expenses of the entity, as determined by the Secretary.(d)NoticeThe Secretary may disburse funds under this section pursuant to 1 or more notices in the Federal Register, without regard to publication of any final rulemaking.(e)Appropriation(1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $4,000,000,000 to carry out this section.(2)Reservation for assistance to hospitals and health facilitiesThe Secretary shall reserve $2,000,000,000 of the amount appropriated by paragraph (1) for assistance to hospitals and health facilities eligible for assistance under this section.(3)Reservation for administrative expensesThe Secretary shall reserve 3 percent of the amount appropriated by paragraph (1) for administrative expenses incurred in carrying out this section.(4)AvailabilityThe amount appropriated in paragraph (1) shall remain available through December 31, 2021.